Order entered January 16, 2014




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01752-CV

                      LEN-MAC DEVELOPMENT CORP., Appellant

                                                 V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-01696-B

                                           ORDER
       We GRANT appellant’s December 30, 2013 motion for an extension of time to file a

notice of appeal. The notice of appeal filed by appellant in the trial court on December 26, 2013

is deemed timely for jurisdictional purposes.


                                                         /s/   ADA BROWN
                                                               JUSTICE